Case 7:20-cr-00414-VB

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Document 36

 

X
UNITED STATES OF AMERICA,
-against-
Eric Snype,
Defendant.
X

 

Gyric Sw t A “
Defendant DELON PURBY hereby voluntarily consents to participate ‘in

Filed 12/11/20 Page 1 of 1

CONSENT TO PROCEED TELEPHONE
OR VIDEO CONFERENCE

20 Cr. 414 (VB)

  

proceeding via (1 videoconferencing or X teleconferencing: ul we 2

0) Initial Appearance Before a Judicial Officer

CO Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Indictment Form)

L] Guilty Plea/Change of Plea Hearing

C] Bail/Detention Hearing

x Pretrial conference

nae Sage (., v8)

 

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dillon Purdy
Print Defendant’s Name

/s/

Defendant’s Counsel’s Signature

Susanne Brody
Print Counsel’s Name

This proceeding was conducted by reliable video or telephone confergncipg technology.

December 11, 2020
Date

(

Hon. Vincent L. Briccetti, U.S. District Judge
Southern District of New York
